            Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 1 of 15




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT

 8                            NORTHERN DISTRICT OF CALIFORNIA

 9

10     IN RE: HARD DISK DRIVE SUSPENSION                   Case No. 19-md-02918-MMC
       ASSEMBLIES ANTITRUST LITIGATION
11                                                         MDL No. 2918
12     This Document Relates to:                           JOINT CASE MANAGEMENT
                                                           STATEMENT
13     ALL CASES
                                                           Judge:       Hon. Maxine M. Chesney
14                                                         Date:        February 21, 2020
                                                           Time:        10:30 a.m.
15                                                         Courtroom:   7, 19th Floor
16

17          Pursuant to the Stipulation and Order Continuing Further Case Management Conference

18   entered in the above-captioned MDL matter (ECF No. 134), and the Standing Order for All

19   Judges of the Northern District of California (“Standing Order”), End-User and Reseller

20   Plaintiffs and Defendants hereby submit this Joint Case Management Statement.

21          1.      JURISDICTION AND SERVICE

22                  a.     Subject Matter Jurisdiction

23          Plaintiffs contend that this Court has subject matter jurisdiction over this action under 28

24   U.S.C. §1331 and §1337 (federal question jurisdiction over Plaintiffs’ Sherman Act and Clayton

25   Act claims); 28 U.S.C. §1367 (supplemental jurisdiction over Plaintiffs’ state law claims); and

26   28 U.S.C. § 1332(d) (Plaintiffs assert class action claims that meet the requirements of the Class

27

28                                                     1                       Case No. 19-md-02918-MMC
                                  JOINT CASE MANAGEMENT STATEMENT
            Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 2 of 15




 1   Action Fairness Act of 2005).

 2           Defendants do not anticipate challenges to the Court’s subject matter jurisdiction to

 3   consider Plaintiffs’ claims under federal and state laws, although Defendants do anticipate

 4   challenging the applicability of those laws to the conduct and claims at issue in this case.

 5                   b.     Personal Jurisdiction

 6           Plaintiffs contend that this Court has personal jurisdiction over Defendants because

 7   Defendants, either directly or through the ownership or control of their United States

 8   subsidiaries, conduct substantial business throughout the United States, and they have

 9   purposefully availed themselves of the laws of the United States. Plaintiffs further allege that

10   Defendants’ conspiracy to fix the prices of Hard Disk Drive (“HDD”) Suspension Assemblies

11   substantially affected commerce throughout the United States and in the various states, because

12   Defendants, directly or through their agents, engaged in activities affecting those states and have

13   purposefully availed themselves of the laws of those states in connection with their activities

14   relating to the production, marketing, sale and/or distribution of HDD Suspension Assemblies.

15           Defendants contend that several of the Defendants are foreign entities with no or limited

16   jurisdictionally relevant contacts with the United States, California or this District. Several of

17   those Defendants may challenge personal jurisdiction.

18                   c.     Venue

19           The Parties acknowledge that this Court is a legally appropriate venue for this Multi-

20   District Litigation.

21                   d.     Service

22           Domestic Defendants Headway Technologies, Inc., Hutchinson Technology, Inc. and

23   NHK International Corporation have been served. The remaining defendants are located outside

24   of the United States (the “Foreign Defendants”), and have stipulated to accept service of any

25   Consolidated Amended Complaint (“CAC”) that is filed in this Action in satisfaction of the

26   requirements of Fed. R. Civ. P. 4. The Domestic Defendants and Foreign Defendants have thus

27

28                                                      2                       Case No. 19-md-02918-MMC
                                  JOINT CASE MANAGEMENT STATEMENT
             Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 3 of 15




 1   stipulated to a waiver of the defenses of insufficiency of service of process and insufficient

 2   process with respect to any CAC filed in this Action.

 3           2.     FACTS

 4                  a.      Plaintiffs’ Statement

 5           These actions arise from an alleged price-fixing conspiracy and other anticompetitive

 6   conduct in the market for HDD Suspension Assemblies (“Suspension Assemblies”). Suspension

 7   Assemblies are a critical component of HDDs. HDDs are used to store information

 8   electronically and may be incorporated into finished products such as desktop or laptop

 9   computers, network servers, and enterprise storage systems or sold as stand-alone electronic

10   storage devices.1 Suspension Assemblies hold the recording heads in close proximity to the
11   disks and provide the electrical connection from the recording heads to the hard disk drives’

12   circuitry.

13           End-User and Reseller Plaintiffs will file their respective consolidated amended

14   complaints prior to the February 21, 2019 case management conference. Plaintiffs’ complaints

15   to date allege that Defendants’ price-fixing conspiracy began at least as early as May 2008 and

16   continued to at least April 2016. At least one government regulator is investigating conduct

17   occurring between 2003 and May 2016. 2 Plaintiffs allege that, to carry out their conspiracy,
18   Defendants (a) engaged in discussions, and attended meetings, in which they reached and refined

19   agreements to refrain from competing on prices for, fix the prices of, and allocate their respective

20   market shares for Suspension Assemblies to be sold in the United States and elsewhere; (b)

21   exchanged Suspension Assembly pricing information, including anticipated pricing quotes, in the

22

23   1
       See Information, United States of America v. D-1; NHK Springs Co., Ltd., Case No. 2:19-cr-
24   20503-MAG-DRG (E.D. Mich. July 29, 2019), available at https://www.justice.gov/opa/press-
     release/file/1188586/download; see also Rule 11 Plea Agreement (“Plea Agreement”), United
25   States of America v. D-1; NHK Springs Co., Ltd., Case No. 2:19-cr-20503-MAG-DRG (E.D.
     Mich. July 26, 2019), ECF No. 15.
26
     2
       See http://en.cade.gov.br/cades-general-superintendence-probes-cartel-in-the-global-market-
27   for-hard-disk-components-1.
28                                                      3                      Case No. 19-md-02918-MMC
                                  JOINT CASE MANAGEMENT STATEMENT
            Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 4 of 15




 1   United States and elsewhere; (c) relied on the agreements identified above and used the exchange

 2   of pricing information to inform their negotiations with U.S.-based and foreign customers that

 3   purchased Suspension Assemblies and produced HDDs for sale in, or for delivery to, the United

 4   States and elsewhere; (d) sold price-fixed Suspension Assemblies in, or for delivery to, the

 5   United States; and (e) accepted payment for price-fixed Suspension Assemblies sold in, or for

 6   delivery to, the United States and elsewhere at artificially inflated prices. See Information.

 7          Plaintiffs are (1) indirect purchaser resellers (i.e., plaintiffs who purchased Suspension

 8   Assemblies for resale), and (2) indirect purchaser end-users (i.e., plaintiffs who purchased

 9   Suspension Assemblies for their own use). Plaintiffs allege that, as a result of Defendants’

10   unlawful conduct, they and other indirect purchasers have been harmed by paying inflated,

11   supra-competitive prices for Suspension Assemblies. Plaintiffs bring claims for damages and

12   injunctive relief under Sections 4 and 16 of the Clayton Act for violations of Section 1 of the

13   Sherman Act, and for damages under the antitrust, unfair competition, consumer protection and

14   unjust enrichment laws of various states. As explained in their complaints, Plaintiffs intend to

15   show, through the use of regression analyses recognized by numerous courts, that the overcharge

16   attributable to Defendants’ collusive conduct flowed to them, through the chain of distribution.

17          The United States Department of Justice (“DOJ”) filed a one-count charge against NHK

18   Spring Co., Ltd. (“NHK Spring”) for alleged violation of the Sherman Act, to which NHK

19   Spring pleaded guilty, and agreed to pay $28.5 million in criminal fines and cooperate in the

20   DOJ’s ongoing investigation of the HDD Suspension Assemblies industry. See Plea Agreement.

21   NHK Spring and the DOJ also “agree[d] that, in light of the availability of civil causes of action,

22   which potentially provide for a recovery of a multiple of actual damages, the recommended

23   sentence does not include a restitution order for the offense charged in the Information.” 3 In
24   noting the parties’ agreement regarding no restitution order, the DOJ expressly referenced the

25
     3
26    United States’ Sentencing Memorandum, filed December 5, 2019 (ECF No. 21), in United
     States of America v. D-1; NHK Springs Co., Ltd., Case No. 2:19-cr-20503-MAG-DRG (E.D.
27   Mich.), p. 8.
28                                                      4                      Case No. 19-md-02918-MMC
                                  JOINT CASE MANAGEMENT STATEMENT
            Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 5 of 15




 1   pendency of these indirect purchaser actions. Id. Similarly, as Assistant Attorney General of the

 2   DOJ Antitrust Division Makan Delrahim described, HDD suspension assemblies are “critical to

 3   the operation and performance of electronic devices, and their impact on American consumers

 4   and business is direct and substantial.”4

 5          The NHK Plea Agreement states that “[d]uring the relevant period, the defendant and its

 6   co-conspirators manufactured HDD suspension assemblies outside the United States and sold

 7   them in, or for delivery to, the United States. During the relevant period, the defendant and its

 8   co-conspirators sold foreign-manufactured HDD suspension assemblies outside the United States

 9   for incorporation into products—namely, hard disk drives—that were sold in, or for delivery to,

10   the United States. During the relevant period, HDD suspension assemblies and certain hard disk

11   drives incorporating affected HDD suspension assemblies traveled in, and substantially affected,

12   interstate and import trade and commerce. During the Relevant Period, the conspiracy involved

13   and had a direct, substantial and reasonably foreseeable effect on interstate and import trade and

14   commerce, including in HDD suspension assemblies and certain hard disk drives incorporating

15   affected HDD suspension assemblies.” Plea Agreement at 5.

16                  b.      Defendants’ Statement

17          HDD Suspension Assemblies are tiny components used to guide heads designed to read

18   data stored on hard disk drives. Defendants’ sales of those products during the periods at issue in

19   the Complaints were almost completely made outside the United States.

20          None of the Plaintiffs, moreover, allege that they purchased HDD Suspension Assemblies

21   from Defendants; and most (if not all) did not purchase HDD Suspension Assemblies as stand-

22   alone products. Plaintiffs, instead, generally allege that they purchased (a) other products, that

23   (b) incorporated HDDS, which (c) incorporated some HDD Assemblies manufactured by

24   Defendants. There is a long and complex distribution chain between the Defendants’ sales of

25

26
     4
      https://www.justice.gov/opa/pr/japanese-manufacturer-agrees-plead-guilty-fixing-prices-
27   suspension-assemblies-used-hard-disk.
28                                                      5                      Case No. 19-md-02918-MMC
                                  JOINT CASE MANAGEMENT STATEMENT
            Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 6 of 15




 1   HDD Suspension Assemblies and the purchases on which Plaintiffs’ claims are premised, with

 2   most of that distribution chain outside the United States.

 3          Defendants reserve all rights to challenge any claims as currently pled, or as pled in any

 4   CAC.

 5          3.       LEGAL ISSUES

 6          The following issues of law are likely to require adjudication:

 7          Plaintiffs’ Statement:

 8          a. Whether the requirements of Fed. R. Civ. P. 23(a) have been met, and whether there

 9               are common factual and legal issues that predominate over individualized issues

10               sufficient to certify classes of indirect purchasers under Fed. R. Civ. P. 23(b)(2) and

11               (b)(3) and, if so, the definitions of the classes.

12          b. The timing and scope of Defendants’ agreements or understandings to fix, raise or

13               stabilize the prices of Suspension Assemblies purchased indirectly by Plaintiffs in

14               violation of Section 1 of the Sherman Act, or state antitrust, consumer protection and

15               unjust enrichment laws.

16          c. Whether a permanent injunction should issue to the extent Defendants’ alleged

17               conduct has not concluded.

18          d. Whether Plaintiffs or other members of the respective classes have suffered damages,

19               and if so, the appropriate class-wide measure of damages.

20          e. Whether Defendants state or can prove cognizable affirmative defenses.

21          Defendants’ Statement:

22          f. Whether the laws on which Plaintiffs’ claims are premised apply to the claims

23               Plaintiffs are asserting.

24          g. Whether Plaintiffs’ claims are time-barred.

25          h. Whether the Court has personal jurisdiction over certain Defendants.

26          i. Whether all Plaintiffs have standing to assert claims under all statutes alleged.

27

28                                                        6                     Case No. 19-md-02918-MMC
                                    JOINT CASE MANAGEMENT STATEMENT
            Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 7 of 15




 1          j. Whether the Plaintiffs have sustained an antitrust injury proximately caused by

 2               Defendants’ actions as required by Section 4 of the Clayton Act.

 3          4.      MOTIONS

 4          Pending Motions. None at this time.

 5          Motions to Dismiss. The Domestic Defendants have stipulated to responding to any CAC

 6   within 60 days of filing (unless the Court sets a different schedule). The Foreign Defendants will

 7   respond to any CAC on the same schedule and with the same deadlines as responses to the CAC

 8   by the Domestic Defendants. Defendants have indicated that they are likely to file motions to

 9   dismiss the Complaints, and certain Defendants may file personal jurisdiction motions. The

10   parties have discussed a briefing schedule and the number, format and length of briefs, but

11   Defendants have requested that the parties defer agreements regarding same until after the filing

12   of Plaintiffs’ CACs. Defendants have indicated a willingness to file consolidated briefs on

13   common issues between them.

14          In light of the above, following the filing of CACs, the parties will meet and confer on a

15   briefing schedule and on the number and length of briefs and work to submit a stipulation

16   regarding same to the Court within 14 days from filing of the CAC.

17                     i.   Plaintiffs’ Additional Statement

18          Plaintiffs also anticipate filing motion(s) for class certification, and may file motions for

19   summary judgment after taking discovery and other pretrial motions as necessary.

20                    ii.   Defendants’ Additional Statement

21          Defendants may file motions for summary judgment if the cases are not dismissed on the

22   pleadings and other pretrial motions as necessary.

23          5.      AMENDMENT OF PLEADINGS

24          End-User and Reseller Plaintiffs will file their respective consolidated amended

25   complaints prior to the February 21, 2019 case management conference.

26

27

28                                                        7                     Case No. 19-md-02918-MMC
                                  JOINT CASE MANAGEMENT STATEMENT
            Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 8 of 15




 1          6.      EVIDENCE PRESERVATION

 2          On January 23 and 30, 2020, the parties engaged in further Rule 26(f) conferences,

 3   during which they met and conferred regarding evidence preservation, including discussion of

 4   the Northern District of California’s Checklist for Rule 26(f) Meet and Confer Regarding ESI,

 5   and the Court’s Guidelines for the Discovery of ESI. The parties are in the process of

 6   exchanging information related to custodians, non-custodial sources of ESI and documents,

 7   structured data and non-structured data information systems, and other potential sources of ESI,

 8   so as to inform their decisions and positions related to timing and scope of preservation of ESI

 9   and other evidence.

10          Until the parties reach an agreement on a preservation plan for all cases or the Court

11   orders otherwise, each party will continue to take reasonable steps to preserve all evidence that

12   may be relevant to this litigation.

13          7.      DISCLOSURES

14          The parties have agreed to exchange initial disclosures within 30 days from the date

15   Plaintiffs file their CACs. In addition to providing the information identified in Rule 26(a)(1),

16   the parties have agreed to exchange any organizational charts pertaining to the named parties in

17   the CAC related to the relevant time period alleged in the CACs.

18          8.      DISCOVERY

19          No formal discovery has taken place.

20                  a.      Plaintiffs’ Statement

21          As noted above, the parties had two additional Rule 26(f) conferences in January. During

22   those conferences, in addition to discussing initial disclosures and evidence preservation, the

23   parties discussed production of documents produced to government authorities; production of

24   structured data (e.g., transactional sales, purchase and cost data, etc.), non-structured data (e.g.,

25   emails, presentations, memoranda, etc.) and hard copy documents; changes in limitations on

26   discovery; the location of depositions of foreign witnesses; among other discovery topics. These

27

28                                                       8                       Case No. 19-md-02918-MMC
                                   JOINT CASE MANAGEMENT STATEMENT
            Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 9 of 15




 1   discussions are ongoing.

 2          Plaintiffs have requested that Defendants agree to the following limited discovery during

 3   the pendency of any motions to dismiss: (1) Defendants’ production of all documents and

 4   English-language translations thereof, as well as any data that Defendants have previously

 5   selected, collected, and prepared for production or produced, that are related to any allegations of

 6   anticompetitive conduct or illegal conduct by Defendants involving HDD Suspension

 7   Assemblies; and (2) written discovery related to structured data, non-structured data and

 8   documents, including third party discovery regarding same.

 9          On item (1), Plaintiffs previously requested that Defendants informally produce

10   documents produced to any regulators. Plaintiffs thereafter provided Defendants with a

11   provisional request for production of documents that considered and attempted to accommodate

12   certain objections and other concerns raised by Defendants. Defendants have agreed to respond

13   to that request, review documents subject to it, and produce documents, subject to any

14   objections, during the pendency of any motions to dismiss.

15          On item (2), production of structured data can be a time-consuming task that requires

16   significant back-and-forth between the parties on the interpretation, completeness and

17   supplementation of datasets. Plaintiffs desire to commence this process sooner rather than later

18   to facilitate case progress during the pendency of any motions to dismiss. Given the presence of

19   an amnesty applicant in the case and a guilty plea by the parent corporation of one of the

20   defendant groups in the case, Plaintiffs also expect that all or most of the Defendants named in

21   any CACs will not seek dismissal on the grounds of a failure to state claim for a conspiracy in

22   violation of federal and state law. Plaintiffs’ complaints assert standard federal and state law

23   claims of the kind that have survived motions to dismiss in many cases of this type, in this

24   District. Thus, there would appear to be no reason to delay the commencement of, at the very

25   least, written document discovery. Plaintiffs have advised Defendants that they are willing to

26   defer deposition discovery until after resolution of motions to dismiss.

27

28                                                      9                       Case No. 19-md-02918-MMC
                                  JOINT CASE MANAGEMENT STATEMENT
            Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 10 of 15




 1          Defendants’ offer to discuss the technical details and scope of structured data production

 2   is already mandated by Rule 26(f), preservation obligations and this Court’s ESI guidelines, and

 3   should be substantially completed expeditiously. Lifting of the discovery stay pertaining to

 4   written discovery is warranted under all of the facts and circumstances of this case.

 5                  b.      Defendants’ Statement

 6          The scope of any discovery in this case is bounded by the claims asserted, and the

 7   allegations that the Court finds sufficient to state a claim. See Federal Rules of Civil Procedure

 8   26(b)(1). Plaintiffs have yet to file a CAC, and it is not yet clear what they will allege.

 9   Defendants may seek dismissal of some or all of the claims asserted. Plaintiffs’ contention that

10   one group of defendants in this case has pled guilty to violations of the Sherman Act and that the

11   other has been accepted into the Department of Justice’s leniency program does not properly

12   imply that (a) the plaintiffs here have valid claims under the laws they may seek to invoke, (b) all

13   of the Defendants are properly before the Court, or (c) that the CACs will properly state claims

14   for all that they allege. The scope of the claims in this case have yet to be determined, and until

15   they are determined, it is not possible to determine the proper scope of discovery (if any) in this

16   case. Defendants therefore oppose fully opening discovery prior to resolution of any Rule 12

17   motions as Plaintiffs suggest, and believe it is premature to undertake the high cost and burden of

18   discovery, including any third-party discovery.

19          However, Defendants propose to proceed with two threshold discovery items during the

20   pendency of motions to dismiss:

21          a. Defendants will provide written responses and objections to Plaintiffs' initial draft

22              request for production (Plaintiffs' item (1) above) and will produce documents,

23              subject to those objections, from review the set of documents previously collected

24              and produced to or seized by the DOJ and or the JFTC after reviewing such

25              documents for privilege, confidentiality, and relevance to that request for production.

26          b. Defendants are willing to engage with Plaintiffs regarding structured data of Plaintiffs

27

28                                                       10                     Case No. 19-md-02918-MMC
                                   JOINT CASE MANAGEMENT STATEMENT
            Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 11 of 15




 1                 and Defendants which may be relevant to the allegations in the CAC and begin a

 2                 dialogue regarding the technical details and scope of that data.

 3           Both items will take time and will position the parties to initiate discovery promptly

 4   following a ruling on the motions, as needed.

 5           9.         CLASS ACTIONS

 6           Plaintiffs brought their claims as class actions. Plaintiffs anticipate filing motions for

 7   class certification. Defendants expect to oppose any motions for class certification.

 8           10.        RELATED CASES

 9           One related action, Lancaster, et al. v. Headway Technologies, Inc., et al., No. 5:19-cv-

10   08122-BLF (filed December 12, 2019), is assigned to Judge Beth Labson Freeman in the San

11   Jose Division. Counsel in that action filed a motion to relate case on February 5, 2020 (MDL

12   ECF No. 138). The parties are unaware of any other related actions that have not been

13   transferred to this Court.

14           11.        RELIEF

15           Plaintiffs seek money damages, including treble damages, and equitable and injunctive

16   relief against alleged continued illegal practices. Defendants deny that Plaintiffs are entitled to

17   any relief at all, including the specific relief that they seek.

18           12.        SETTLEMENT AND ADR

19           No settlement discussions have occurred. Upon filing a CAC, Plaintiffs will consider

20   prospects for settlement and confer with Defendants regarding same, if appropriate.

21           13.        CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

22           The parties do not consent to have a magistrate judge conduct all further proceedings

23   including trial.

24           14.        OTHER REFERENCES

25           The Parties are not currently aware of any claims or defenses that are subject to

26   arbitration. The parties understand that the Court may refer discovery motions to a Magistrate

27

28                                                         11                    Case No. 19-md-02918-MMC
                                    JOINT CASE MANAGEMENT STATEMENT
              Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 12 of 15




 1   Judge.

 2            15.    NARROWING OF ISSUES

 3            At this time, the parties have yet to identify issues that can be narrowed by agreement.

 4   The parties believe it is premature to consider the narrowing of issues at this time.

 5            16.    EXPEDITED SCHEDULE

 6            The parties do not believe that this case can be handled on an expedited basis with

 7   streamlined procedures.

 8            17.    SCHEDULING AND TRIAL

 9            The parties propose that the Court schedule another case management conference

10   approximately 7 – 14 days following Defendants’ filing of any motions to dismiss. At that

11   conference, and if not already addressed by stipulation and proposed order, the parties will

12   address with the Court the briefing schedule and related briefing details on Defendants’

13   motion(s) to dismiss. The parties will also update the Court on the status of the parties’

14   discussions and any agreements related to evidence preservation, an ESI production protocol,

15   and the status of any discovery that the Court has permitted and any discovery that Plaintiffs

16   contend is appropriate given the scope of any motions to dismiss filed by Defendants.

17            18.    DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PARTIES

18            There are no other persons, firms, partnerships, corporations (including parent

19   corporations), or other entities known by Plaintiffs to have either (i) a financial interest in the

20   subject matter in controversy or in a party to the proceeding, or (ii) any other kind of interest that

21   could be substantially affected by the outcome of the proceeding.

22            There are no other persons, firms, partnerships, corporations (including parent

23   corporations), or other entities known by Defendants to have either (i) a financial interest in the

24   subject matter in controversy or in a party to the proceeding, or (ii) any other kind of interest that

25   could be substantially affected by the outcome of the proceeding.

26

27

28                                                       12                      Case No. 19-md-02918-MMC
                                   JOINT CASE MANAGEMENT STATEMENT
           Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 13 of 15




 1          19.     PROFESSIONAL CONDUCT

 2          All counsel of record have reviewed the Guidelines for Professional Conduct for the

 3   Northern District of California.

 4   Dated: February 14, 2020

 5   Respectfully submitted,

 6     /s/ Victoria Sims                              /s/ Christopher T. Micheletti
       Victoria Sims                                  Christopher T. Micheletti
 7     CUNEO GILBERT & LADUCA, LLP                    ZELLE LLP
       4725 Wisconsin Avenue, NW, Suite 200           44 Montgomery St., Suite 3400
 8
       Washington, DC 20016                           San Francisco, CA 94104
 9     Telephone: (202) 789-3960                      Telephone: (415) 693-0700
       Facsimile: (202) 789-1813                      Facsimile: (415) 693-0770
10     vicky@cuneolaw.com                             cmicheletti@zelle.com
11     /s/ Shawn M. Raiter                            /s/ Aaron M. Sheanin
       Shawn M. Raiter                                Aaron M. Sheanin
12
       LARSON • KING, LLP                             ROBINS KAPLAN LLP
13     30 East Seventh Street, Suite 2800             2440 West El Camino Real, Suite 100
       Saint Paul, MN 55101                           Mountain View, CA 94040
14     Telephone: (651) 312-6518                      Telephone: (650) 784-4040
       Facsimile: (651) 789-4818                      Facsimile: (650) 784-4041
15     sraiter@larsonking.com                         asheanin@robinskaplan.com
16
       Interim Co-Lead Class Counsel for the          Interim Co-Lead Class Counsel for the
17     Reseller Plaintiffs                            End-User Plaintiffs

18     By: /s/ Mark H. Hamer                          By: /s/ J. Clayton Everett, Jr.
       Mark H. Hamer                                  J. Clayton Everett, Jr.
19     BAKER MCKENZIE LLP                             MORGAN, LEWIS & BOCKIUS LLP
       815 Connecticut Ave., NW                       1111 Pennsylvania Ave., NW
20     Washington, DC 20006                           Washington, DC 20004
       Telephone: (202) 452-7077                      Telephone: (202) 739-5860
21     mark.hamer@bakermckenzie.com                   Clay.everett@morganlewis.com

22     Counsel for Defendants NHK Spring Co.,         Counsel for Defendants TDK Corporation,
       Ltd., NHK International Corporation, NHK       Hutchinson Technology Inc., Headway
23     Spring (Thailand) Co., Ltd., NAT               Technologies, Inc., Magnecomp Precision
       Peripheral (Dong Guan) Co., Ltd.,, NAT         Technology Public Co., Ltd., and SAE
24     Peripheral (H.K.) Co., Ltd. and NHK            Magnetics (H.K.) Ltd.
       Spring Precision (Guangzhou) Co, Ltd.
25

26

27

28                                                   13                    Case No. 19-md-02918-MMC
                                  JOINT CASE MANAGEMENT STATEMENT
           Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 14 of 15




 1                                    ATTORNEY ATTESTATION

 2          I, Christopher T. Micheletti, hereby attest, pursuant to Civil Local Rule 5-1(i)(3) of the

 3   Northern District of California, that the concurrence to the filing of this document has been

 4   obtained from each signatory hereto.

 5                                                   /s/ Christopher T. Micheletti
                                                         Christopher T. Micheletti
 6
                                                  Interim Co-Lead Class Counsel for the End-User
 7                                                Plaintiffs

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     14                      Case No. 19-md-02918-MMC
                                  JOINT CASE MANAGEMENT STATEMENT
           Case 3:19-md-02918-MMC Document 150 Filed 02/14/20 Page 15 of 15




 1                                   CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on February 14, 2020, to all counsel of record who are deemed to

 4   have consented to electronic service via the Court’s CM/ECF system. Any other counsel of

 5   record will be served by electronic mail, facsimile and/or overnight delivery.

 6

 7                                                  /s/ Christopher T. Micheletti
                                                        Christopher T. Micheletti
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     15                     Case No. 19-md-02918-MMC
                                  JOINT CASE MANAGEMENT STATEMENT
